CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT 10.02


AMENDMENT TO ADVISORY AGREEMENT
 
This Amendment (“the Amendment”) the certain Advisory Agreement dated October
18, 2014 (“the Agreement”) is made as of October 1, 2014 (the “Effective Date”)
among OASIS ROW, LLC, a Delaware limited liability company (the “Trading
Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited liability
company (the “Managing Member”), and ROW Asset Management, LLC, a Delaware
limited liability company (the “Trading Advisor”).
 
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
 
1.           Subsection (a)(i) of Section 5 is hereby amended and restated in
its entirety and shall hereafter read as follows:
 
“The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12 of *% (a *% annual rate) of the Assets allocated to it (as defined
in Section 2(a) hereof) as of the last day of each month (the “Management
Fee”).  The Management Fee is payable in arrears within twenty Business Days of
the end of the month for which it was calculated.  For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.
 
2.           Subsection (a)(ii) of Section 5 is hereby amended and restated in
its entirety and shall hereafter read as follows:
 
“The Trading Company shall pay the Trading Advisor a quarterly incentive fee
equal to *% of the New Trading Profit (as defined in Section 5(d) hereof) (the
“Incentive Fee”).  The initial incentive period will commence on the date the
Trading Advisor commences trading the Account and shall end on the last day of
the calendar quarter after such date.  The Incentive Fee is payable within
twenty Business Days of the end of the calendar quarter for which it was
calculated.  Notwithstanding the foregoing, in connection with any assets of RJO
Global Trust, a Delaware Statutory Trust (“RJOGT”), the Trading Company shall
pay the Trading Advisor a quarterly incentive fee equal to *% of the New Trading
Profit (as defined in Section 5(d) hereof) (the “RJOGT Incentive Fee”).
 
3.           Except as provided in this Amendment, all terms and conditions used
in this Amendment that are not otherwise defined shall have the respective
meanings ascribed to such terms in the Agreement.
 
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission. 
* Confidential material redacted and filed separately with the Commission. 
* Confidential material redacted and filed separately with the Commission. 
* Confidential material redacted and filed separately with the Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
4.           Except as set forth in this Amendment, the Agreement is unaffected
and shall continue in full force and effect in accordance with its terms. If
there is a conflict between this Amendment and the Agreement, the terms and
conditions of this Amendment will prevail.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the Effective Date.
 


 
SIGNATURE PAGE FOLLOWS
 
 
 

 
OASIS ROW, LLC
 
By R.J. O’Brien Fund Management, LLC
 
Managing Member
       
By:
 
/s/ Julie M. DeMatteo
   
Name: Julie M. DeMatteo
   
Title: Managing Director
       
R.J. O’BRIEN FUND MANAGEMENT, LLC
       
By:
 
/s/ Julie M. DeMatteo
   
Name: Julie M. DeMatteo
   
Title: Managing Director
       
ROW ASSET MANAGEMENT, LLC
       
By:
/s/ Ryan O’Grady
   
Name:
   
Title:



 
 
2

--------------------------------------------------------------------------------

 